Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollatz  (WO 2011144993 A1).

Hollatz teaches the claimed device, except as noted: 



[AltContent: textbox (low speed pulley & running surface)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Storage surface)][AltContent: textbox (Mounting surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (mount)][AltContent: textbox (high speed pulley & running surface)][AltContent: arrow]
    PNG
    media_image1.png
    469
    375
    media_image1.png
    Greyscale


[AltContent: textbox (Cooperating ridges)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    310
    681
    media_image2.png
    Greyscale



“A third pulley 29 is permanently connected for rotation with pulley 14 and a further pulley 30 is connected with the chopper shaft 11. Thus a second chopper drive speed can be provided by positioning the belt 13 around pulleys 29 and 30 respectively.”

“The drive pulley 14 carries an axially slideable sleeve 19 (see Figure 4) which has internal teeth 19a which slide on the teeth 20a of a ring 20 (see Figure 6) which is secured to the drive pulley 14 by bolts 20b. Sleeve 19 had at one end axially projecting dog teeth 21 which are engageable with corresponding dog teeth 23 formed on a ring 23 (see Figure 5) which is secured to output pulley 16 by bolts 24. The sleeve 19 carries spring-loaded detent balls 25 which can hold sleeve 19 in a disengage position (shown in Figure 2) in which dog teeth 21 and 22 are disengaged and balls 25 engages recesses 

1. (Currently Amended) A pulley assembly for mounting on a rotatable shaft of an agricultural harvester, the pulley assembly operable in a high-speed configuration or a low speed configuration, the pulley assembly comprising:
a high-speed pulley having a high-speed running surface (marked up) for receiving a drive belt when the pulley assembly is in the high-speed configuration (see teachings above), 
a mount for mounting the high-speed pulley to the rotatable shaft for rotation of the high-speed pulley about a central axis (marked up), and 
a storage surface (marked up); 
a low-speed pulley (marked up) having a low-speed running surface (marked up) for receiving a drive belt when the pulley assembly is in the low-speed configuration (see teachings above), and 
a mounting surface for mounting the low-speed pulley to the high-speed pulley (marked up); and 
three sets of teeth (figs 4-6), each set of teeth comprising at least one tooth that extends either from the mounting surface radially towards the central axis or from the storage surface radially away from the central axis (shown above), 
wherein a first set of the three sets of teeth extends from a different surface than a second set of teeth and a third set of teeth of the three sets of teeth (shown above), 
wherein: 
in the low-speed configuration, the running surfaces of the low-speed pulley and high-speed pulley are axially aligned and the first set of teeth and the second set of teeth are engaged (as taught above); 
in the high-speed configuration, the running surface of the high-speed pulley is exposed for receiving the drive belt, the low-speed pulley is positioned beside the running surface of the high-speed pulley along the central axis (figs 2-3), and the first set of teeth and the third set of teeth are engaged (shown / taught above); and  
the pulley assembly being configurable between the high and low-speed configurations by disengagement of the teeth, movement of the low-speed pulley along the central axis, and engagement of the teeth (while disengagement/engagement of the teeth are taught, however it is not taught to be used in conjunction with the high speed pulley, i.e. the high speed pulley is not slideable w.r.t the storage surface and using teeth for coupling them).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange, similarly to the pulley ref 14, the sliding of the high-speed pulley and use disengagement/engagement teeth feature to coupling using sound engineering judgement, in order to be able to replace or add a different size (speed) pulley for handling a different type of crop.



3. (Currently Amended) The pulley assembly of claim 2, wherein the distance between adjacent teeth of the teeth in each of the second or third sets of teeth is wider than the width of each tooth in the first set of teeth, thereby permitting the teeth of the first set of teeth to pass between the teeth in the second or third sets of teeth while the pulley assembly is configured between the high- and low-speed configurations (capability is obvious).  

4. (Currently Amended) The pulley assembly of claim 2, wherein each tooth of the second set of teeth is aligned with a space between two teeth of the third set of teeth (the function is taught above, with respect to the coupling of pulleys 14 and 16, same alignment is obvious when used with the high speed pulley discussed above).  

5. (Currently Amended) The pulley assembly of claim 1, wherein configuration of the pulley assembly between the high- and low-speed configurations is achievable by disengaging the engaged teeth, rotating the low-speed pulley relative to the high-speed pulley and the central axis, moving the low-speed pulley along the central axis relative to the high-speed pulley, and engaging the teeth (taught/discussed above). 
 


7. (Currently Amended) The pulley assembly of claim 6, wherein the bolt holes are threaded (obvious feature of the bolts shown above).  

8. (Currently Amended) The pulley assembly of claim 1, wherein the teeth of the first set of teeth and of at least one of the second and third sets of teeth comprise cooperating ridges, the cooperating ridges being positioned on faces of the teeth, such that when the sets of teeth are engaged, the cooperating ridges of the engaged teeth are engaged too (marked up).  

9. (Currently Amended) The pulley assembly of claim 1, wherein the first set of teeth extends from the low-speed pulley, and wherein the second and third sets of teeth extend from the high-speed pulley (obvious configuration, see discussion above w.r.t. using the teeth with the high & low speed pulleys).  




13. (Currently Amended) An agricultural harvester comprising the pulley assembly of claim 1 (Abstract).  

14. (Currently Amended) The agricultural harvester of claim 13, wherein the agricultural harvester is a combine harvester comprising a feeding section, a threshing section, and a feed roller for conveying harvester crop from the feeding section towards the threshing section, the pulley assembly being mounted to a rotatable shaft of the feed roller (obvious elements of the combine).  

The following method is obvious in view of the proposed arrangement discussed in cl. 1:

15. (Currently Amended) A method of configuring the pulley assembly according to claim 1 from the high-speed configuration to the low-speed configuration or from the low-speed configuration to the high-speed configuration, the method comprising: disengaging the first set of teeth from one of the second or third sets of teeth; rotating the low-speed pulley relative to the high-speed pulley; moving the low-speed pulley along the central axis relative to the high-speed pulley; and engaging the first set of teeth to the other one of the second or third sets of teeth.  

16. (Currently Amended) The method of claim 15, wherein the teeth are evenly spaced around a circumference of their respective surface so that spaces are formed between adjacent teeth and wherein the distance between adjacent teeth of the teeth in each of the second or third sets of teeth  is wider than the width of each tooth in the first set of teeth, and wherein rotating the low-speed pulley relative to the high-speed pulley comprises rotating the low-speed pulley to align each tooth of the first set of teeth with a space, and wherein moving the low-speed pulley comprises moving the teeth of the first set of teeth through the spaces (see in re cl. 3).  

17. (Currently Amended) The method of claim 15, wherein rotating the low- speed pulley relative to the high-speed pulley is performed at least twice (obvious configuration).  

18. (Currently Amended) The method of claim 17, wherein rotating the low-speed pulley relative to the high-speed pulley is performed three times and wherein moving the low- speed pulley along the central axis relative to the high-speed pulley is performed twice (obvious configuration).




Allowable Subject Matter
	Claim(s) 10-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Pautz (DE 102015103921 A1) teaches, in figs 2-3, providing two speed arrangement for either straw chopping (high speed) or maize/corn plants (lower speed):

“In a further embodiment of the invention, it is provided to form the coupling teeth on the outer circumference of the sliding sleeve and the driving teeth within a hub of the at least one driven pulley. The sliding sleeve is thus displaced by its axial displacement with its formed on the outer circumference coupling teeth in the provided within the receiving bore of the hub of the respective driven pulley driving teeth, so that the drive torque is transmitted from the driven pulley to the drive shaft. The individual teeth of the teeth can each have a chamfer or slope to facilitate the mutual position-independent meshing.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671